Case 18-03503        Doc 23     Filed 02/12/19     Entered 02/12/19 16:28:35          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 03503
         Aaron E Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/08/2018.

         2) The plan was confirmed on 03/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/23/2018.

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03503             Doc 23         Filed 02/12/19      Entered 02/12/19 16:28:35             Desc          Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $295.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                              $295.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $13.28
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $13.28

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal        Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid           Paid
 ARS ACCOUNT RESOLUTION                    Unsecured         545.00           NA           NA            0.00         0.00
 AT&T                                      Unsecured         400.00           NA           NA            0.00         0.00
 Bank Of America NA                        Unsecured           0.00      3,033.80     3,033.80           0.00         0.00
 Cerastes LLC                              Unsecured           0.00        718.34       718.34           0.00         0.00
 Check N Go                                Unsecured         600.00           NA           NA            0.00         0.00
 City of Chicago Department of Revenue     Unsecured      1,700.00       2,086.98     2,086.98           0.00         0.00
 City of Chicago Department of Revenue     Unsecured           0.00        709.32       709.32           0.00         0.00
 CREDIT COLL                               Unsecured         762.00           NA           NA            0.00         0.00
 Credit Management LP                      Unsecured      2,165.00            NA           NA            0.00         0.00
 CREDIT PROTECTION ASSO                    Unsecured         762.00           NA           NA            0.00         0.00
 Diversified Consultant                    Unsecured         265.00           NA           NA            0.00         0.00
 FED LOAN SERV                             Unsecured     12,851.00            NA           NA            0.00         0.00
 Illinois Department Of Healthcare And Fam Priority       4,525.00            NA           NA            0.00         0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA           NA            0.00         0.00
 Illinois Tollway                          Unsecured      2,100.00            NA           NA            0.00         0.00
 NATIONAL CREDIT SYSTEM                    Unsecured      9,093.00            NA           NA            0.00         0.00
 Rasmussen College                         Unsecured      1,000.00            NA           NA            0.00         0.00
 Regional Recovery Services Inc            Unsecured         126.00        126.00       126.00           0.00         0.00
 Skopos Financial LLC                      Secured        5,517.00       6,451.79     6,451.79        245.62        36.10
 Sprint                                    Unsecured         400.00      1,162.01     1,162.01           0.00         0.00
 True Accord                               Unsecured         600.00           NA           NA            0.00         0.00
 Village of Cicero                         Unsecured         160.00           NA           NA            0.00         0.00
 Village of Riverdale                      Unsecured         200.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-03503        Doc 23      Filed 02/12/19     Entered 02/12/19 16:28:35             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,451.79            $245.62             $36.10
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,451.79            $245.62             $36.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,836.45               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $13.28
         Disbursements to Creditors                               $281.72

 TOTAL DISBURSEMENTS :                                                                         $295.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
